Citation Nr: 1648145	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected status-post lumbar surgery with laminectomy at L5 and S1 levels, and degenerative discs and degenerative joint disease of the lumbar spine (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service from August 1985 to February 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Board videoconference hearing was held before the undersigned in January 2013, the transcript of this hearing is of record.

This matter was before the Board in June 2014 when it was remanded for additional development.

As noted in the June 2014 remand, the Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See January 2013 Board hearing transcript.  The claim is not inextricably intertwined with one particular increased rating issue currently on appeal; rather it is associated with all service-connected disabilities.  The Board thus does not yet have appellate jurisdiction of this matter.  The issue is again referred to the RO for initial adjudication and consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and other documents irrelevant to the issues on appeal or duplicative of what is in VBMS.  

The claim for an increased rating for service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

Throughout the entire period of the appeal the Veteran's service-connected hypertension has required continuous medication, but has not shown diastolic readings predominantly 110 or more nor systolic readings predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The hypertension issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, the Veteran has received all required notice in this case for the increased initial rating issue, such that there is no error in the content or timing of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the notice provided to the Veteran.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have all been obtained.  

The Veteran was also provided VA examinations, which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate service-connected hypertension.  The Board recognizes that the last VA examination is now over five years old.  The mere passage of time since this examination, however, is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hypertension since the 2011 VA examination.  The Veteran has not argued the contrary.  Moreover, the Veteran has not objected to the adequacy of the 2011 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Most recently, VA treatment records were obtained as directed by the Board in the June 2014 remand.  Therefore, there was compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Discussion of the Veteran's January 2013 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing.  The Veteran was asked about the nature and severity of her hypertension in accordance with the rating criteria.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Initial Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran asserts that she is entitled to an initial disability rating in excess of 10 percent for her service-connected hypertension.  She is in receipt of the 10 percent rating effective March 1, 2007.

The Veteran's hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is assigned for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more, or an individual with a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Private and VA treatment records show the following blood pressure readings: 169/100 and 151/93 on May28, 2003; 136/88 on January 20, 2004; 128/82 on March 26, 2004; 124/80 on April 9, 2004; 120/80 on June 29, 2004; 130/70 on July 23, 2004; 124/80 on September 16, 2004; 115/72 on January 11, 2005; and 120/68 on October 5, 2006; and 108/80 on January 5, 2007.

A July 2008 VA general medical examination report notes that blood pressure readings were 148/94, 153/91 and 150/92.  Heart had regular rhythm.  The Veteran reported that she had taken hypertension medication for five years; when her blood pressure improved this medication was discontinued.  The diagnosis was hypertension.

An August 2008 VA treadmill exercise stress test shows a baseline blood pressure reading of 143/90 with maximum stress blood pressure of 219/73, which subsided to 161/90 at the end of the stress study.  There was no chest pain during stress and stress ECG changes were not diagnostic for ischemia.

In a November 2009 Notice of Disagreement, the Veteran reported taking 
Amlodipine and Lisinopril for hypertension.

An April 2010 treatment record from Dr. J.D.H. shows a blood pressure reading of 130/80.

VA outpatient treatment records dated in 2010 show blood pressure readings of 140/69 and 125/78; the Veteran was taking Amlodipine and Lisinopril.  In March 2011, there was an elevated reading of 145/80 and Lisinopril was increased.  Blood pressure readings on May 3, 2011 were noted 141/74 and 126/76.

An August 2011 VA Medical Examination Report notes the Veteran's history of hypertension since 2003.  She denied any current symptoms or functional impairment.  She was taking medication with good response and no side effects.  On examination, blood pressure readings were 140/90, 136/92 and 138/88.  The diagnosis was hypertension with no residuals conditions, including eye, heart, artery, kidney, nerve, or psychiatric.

VA and private treatment records dated from 2012 to 2016 show systolic readings ranging from 129 to 143 and diastolic readings ranging from to 76 to 91.  There was one more elevated reading of 167/92 in August 2013.  The Veteran continues to take medication for hypertension.

Based on a review of the above evidence, the Board concludes that entitlement to an initial disability evaluation in excess of 10 percent is not warranted.  In order to receive a 20 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 110 or higher.  The medical evidence demonstrates that she has had diastolic readings below 110 at all times.

The criteria also allow for an increased evaluation if the systolic pressures are predominately 200 or higher.  Here, the Veteran had had systolic pressure of 219 during stress test in 2008, which fell to 161 after the test.  She otherwise had systolic readings all below 200, and predominantly well below 160, during the entire appeal period.

As the evidence plainly indicates, the Veteran has not established a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

In rating the Veteran's hypertension, the Board has considered the Veteran's statements that she requires the use of medications.  This is reflected in the criteria for the assignment of a 10 percent evaluation.  The Veteran is competent to report symptoms of her hypertension because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes as that requires specific blood pressure readings, which the Veteran is not competent to provide as it requires objective testing.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent information in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  As described, a schedular rating in excess of 10 percent is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for service-connected hypertension is inadequate.  The Veteran's symptoms of taking medication and the existence of high blood pressure are expressly contemplated by the rating criteria.  She has been awarded a separate rating for headaches secondary to hypertension.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

An initial disability rating in excess of 10 percent for hypertension is denied.


REMAND

Further development of the issue of entitlement to a higher initial evaluation than 10 percent for service-connected lumbar spine disability is required.  In this case, the Veteran was most recently provided a VA examination of the low back in February 2016.  The Board finds this examination to be inadequate for rating purposes.  Although the VA examiner noted range of motion findings, and that the Veteran had no pain on motion, it is not clear whether this was active or passive range of motion, in weight bearing or nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since February 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative. 

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of her service-connected lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the spine.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


